UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03904 Value Line Tax ExemptFund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: February 28, 2013 Date of reporting period: November 30, 2012 Item 1: Schedule of Investments A copy of Schedule of Investments for the period ended 11/30/12 is included with this Form. The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) November 30, 2012 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (99.1%) ALABAMA (0.4%) $ University of Alabama (The), Revenue Bonds, Ser. A, 4.50%, 10/1/40 Aa2 $ ALASKA (0.5%) North Slope Boro Alaska, General Obligation Unlimited, Ser. A, 5.00%, 6/30/17 Aa3 ARIZONA (1.1%) Arizona State Transportation Board Highway Revenue, Revenue Bonds, Ser. B, 5.00%, 7/1/31 Aa1 Arizona Transportation Board Grant Anticipation Notes, Ser. A-1, 5.00%, 7/1/16 Aa2 City of Scottsdale Arizona, General Obligation Unlimited, Project 2004-Preserve Acquisition, 3.00%, 7/1/30 Aaa ARKANSAS (1.5%) Arkansas State Development Financing Authority, Economic Development Revenue Bonds, Ser. B, ADFA Guaranteed: 4.25%, 3/1/15 A * 4.30%, 3/1/16 A * Arkansas State Water, Waste Disposal and Pollution, General Obligation Unlimited, Extraordinary Redemption Provision, Ser. A, 4.00%, 7/1/26 Aa1 CALIFORNIA (12.7%) Bay Area Toll Authority, California Toll Bridge Revenue, Revenue Bonds, Ser. F, 5.00%, 4/1/31 Aa3 Berkeley Joint Powers Financing Authority, Revenue Bonds, 5.00%, 10/1/20 AA * California Educational Facilities Authority, Revenue Bonds, Pepperdine University, 5.00%, 9/1/33 Aa3 California Educational Facilities Authority, Revenue Bonds, University of Southern California, Ser. A, 5.25%, 10/1/38 Aa1 California Health Facilities Financing Authority, Revenue Bonds, Lucile Packard Children’s Hospital, Ser. B, 5.00%, 8/15/26 Aa3 California Health Facilities Financing Authority, Revenue Bonds, Scripps Health, Ser. A, 4.50%, 11/15/35 Aa3 California State Department of Water Resources Center Valley Project Water Sys - Ser. AG, Refunding Revenue Bonds, 4.38%, 12/1/29 Aa1 California State Department of Water Resources Power Supply Revenue, Revenue Bonds, Ser. L, 5.00%, 5/1/15 Aa3 California State Public Works Board, Revenue Bonds, Department of Corrections and Rehabilitation, 5.00%, 6/1/27 A2 California State, General Obligation Unlimited: 5.00%, 2/1/38 A1 5.00%, 9/1/41 A1 5.25%, 11/1/40 A1 1 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value $ California State, General Obligation Unlimited, FSA AGM Insured, 5.00%, 9/1/14 AA- * $ City of Pasadena, California Certificate of Participation, Ser. C, 4.75%, 2/1/38 AA+ * City of Santa Rosa, California Wastewater Revenue Bonds, Ser. A, 5.00%, 9/1/33 Aa3 Dry Creek California Joint Elementary School District, General Obligation Unlimited, Capital Appreciation Election 2008, AGM Insured, 0.00%, 8/1/30 (1) Aa3 Inglewood Unified School District, School Facilities Financing Authority, Revenue Bonds, FSA Insured, 5.25%, 10/15/21 Aa3 Los Angeles Unified School District, General Obligation Unlimited, Ser. B, AMBAC Insured, 4.00%, 7/1/18 (2) Aa2 Marin Community College District, General Obligation Unlimited, Election 2004, Ser. B, 4.75%, 8/1/34 Aa1 Metropolitan Water District of Southern California, Refunding Revenue Bonds, Ser. C, 4.00%, 10/1/22 Aa1 San Diego County Regional Transportation Commission, Revenue Bonds, Ser. A, 5.00%, 4/1/42 Aa2 San Diego Unified School District, California General Obligation Unlimited, Election 1998, Ser. F-1, AGM Insured, 5.25%, 7/1/28 Aa2 Santa Clara County California Financing Authority Lease Revenue, Multiple Facilities Projects, Revenue Bonds, Ser. K, AMBAC Insured, 5.00%, 5/15/25 (2) A1 Santa Monica Public Financing Authority, Lease Revenue Bonds, Ser. A, 4.00%, 6/1/18 Aa1 State of California, General Obligation Unlimited, Various Purpose Bonds: 4.00%, 9/1/21 A1 5.00%, 12/1/15 A1 5.13%, 4/1/33 A1 State Public Works Board, Lease Revenue Bonds, Judicial Council Projects - Ser. D, 5.00%, 12/1/18 A2 COLORADO (1.5%) Arapahoe County Colorado School District Number 006 Littleton, General Obligation Unlimited, State Aid Withholding Insured, 5.00%, 12/1/16 Aa2 Larimer County Colorado School District No. R-1 Poudre, General Obligation Unlimited, 5.75%, 12/15/21 ** University of Colorado, Enterprise Revenue Bonds, 5.00%, 6/1/30 Aa2 CONNECTICUT (0.6%) Connecticut Housing Finance Authority, Revenue Bonds, Subser. C-1, 3.75%, 11/15/35 Aaa South Central Connecticut Regional Water Authority, Revenue Bonds, Twenty - Seventh Series, General Obligation of Authority Insured, 5.00%, 8/1/27 Aa3 DELAWARE (0.3%) University of Delaware Revenue, Revenue Bonds, Ser. B, 4.00%, 11/1/19 AA+ * DISTRICT OF COLUMBIA (0.3%) District of Columbia Income Tax Secured Revenue, Revenue Bonds: Ser. A, 3.00%, 12/1/24 Aa1 Ser. G, 5.00%, 12/1/36 Aa1 2 The Value Line Tax Exempt Fund, Inc. November 30, 2012 Principal Amount Rating (unaudited) Value FLORIDA (5.5%) $ Broward County Florida Half-Cent Sales Tax Revenue, Main Courthouse Project, Revenue Bonds, Ser. A, 5.00%, 10/1/16 Aa2 $ Cape Coral Florida Utility Special Assessment, Southwest 4 Area, NATL-RE Insured, 4.50%, 7/1/18 A2 City of Cape Coral, Florida Water & Sewer Revenue, Revenue Bonds, Ser. A, NATL-RE Insured, 5.00%, 10/1/23 Aa3 City of Jacksonville, Florida Special Revenue, Revenue Bonds: Ser. A, 5.25%, 10/1/30 Aa2 Ser. B, 5.00%, 10/1/17 Aa2 Hillsborough County School Board Certificates of Participation, Master Lease Program, NATL-RE Insured, 5.00%, 7/1/22 Aa2 Miami-Dade County Florida Aviation Revenue, Refunding Bonds, Miami International Airport, NATL-RE FGIC Insured, 5.75%, 10/1/17 A2 Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 Aa2 Orlando Florida Capital Improvement Special Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/15 Aa2 Polk County Florida Public Facilities, Revenue Bonds, NATL-RE Insured, 5.00%, 12/1/21 A1 State of Florida Board of Education, General Obligation Unlimited, Refunding Capital Outlay 2011, Ser. F, 4.00%, 6/1/29 Aa1 State of Florida, Department of Transportation, General Obligation Unlimited, 5.00%, 7/1/22 Aa1 GEORGIA (2.9%) Augusta Georgia Water & Sewerage Revenue, Revenue Bonds, 4.00%, 10/1/28 A1 City of Atlanta, Georgia Water & Wastewater Revenue Bonds, Ser. B, AGM Insured, 5.25%, 11/1/34 Aa3 Metropolitan Atlanta Rapid Transit Authority, Revenue Bonds, 3rd Ser.: 5.25%, 7/1/36 A1 Ser. A, 4.00%, 7/1/36 A1 Municipal Electric Authority of Georgia, Combined Cycle Project, Revenue Bonds, Ser. A, 5.00%, 11/1/24 A1 Valdosta & Lowndes County Hospital Authority, Revenue Bonds, South Medical Center Project, Ser. B, County Guaranteed Insured, 5.00%, 10/1/41 Aa2 3 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value GUAM (0.2%) $ Guam Power Authority, Revenue Bonds, Ser. A, AGM Insured, 5.00%, 10/1/20 Aa3 $ HAWAII (0.6%) City & County Honolulu Hawaii Wastewater System Revenue, Revenue Bonds, Senior Ser. A, 5.25%, 7/1/36 Aa2 IDAHO (0.3%) Idaho Housing & Finance Association, Grant & Revenue Anticipation Bonds, Federal Highway - A, 5.00%, 7/15/29 Aa3 ILLINOIS (2.5%) Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, 5.00%, 6/1/22 Aa3 Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Ser. B, 5.00%, 7/1/26 A2 Illinois State, General Obligation Unlimited, 5.00%, 3/1/16 A2 Northern Illinois Municipal Power Agency, Revenue Bonds, Prairie State Project, Ser. A, NATL-RE Insured, 5.00%, 1/1/20 A2 INDIANA (3.3%) Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/21 Baa2 Franklin Township School Building Corporation, Marion County Prerefunded, First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/23 Baa2 Franklin Township School Building Corporation, Marion County Unrefunded, First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/23 Baa2 Saint Joseph County Indiana Educational Facilities Revenue, University of Notre Dame Du Lac Project, Revenue Bonds, 5.00%, 3/1/36 Aaa IOWA (0.6%) Iowa Finance Authority, State Revolving Fund, Revenue Bonds, 3.38%, 8/1/29 Aaa KANSAS (0.9%) Johnson County Kansas Unified School District No. 512 Shawnee Mission, General Obligation Unlimited, Ser. A, 4.50%, 10/1/27 Aaa Kansas State Development Finance Authority Revenue, Transportation Revolving Fund, Revenue Bonds, Ser. TR, 2.25%, 10/1/13 Aa1 KENTUCKY (0.6%) Kentucky State Turnpike Authority Economic Development Road Revenue, Revenue Bonds, Revitalization Projects - Ser. A, 5.00%, 7/1/19 Aa2 LOUISIANA (0.7%) Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue Bonds, Parish of East Baton Rouge Road Improvements, 5.00%, 8/1/24 Aa3 Louisiana Office Facilities Corp., Revenue Bonds, 5.00%, 11/1/17 Aa3 4 The Value Line Tax Exempt Fund, Inc. November 30, 2012 Principal Amount Rating (unaudited) Value MAINE (0.5%) $ Maine State Health & Higher Educational Facilities Authority, Refunding Revenue Bonds, Ser. C, 5.00%, 7/1/21 A1 $ Maine Turnpike Authority, Revenue Bonds, Ser. A, 5.00%, 7/1/37 Aa3 MARYLAND (1.2%) Howard County Maryland Consolidated Public Improvement, General Obligation Unlimited, Ser. A, 4.00%, 2/15/23 Aaa Maryland State, General Obligation Unlimited, Second Refunding Bonds, Ser. E, 5.00%, 8/1/15 Aaa MASSACHUSETTS (4.8%) City of Boston Massachusetts, General Obligation Unlimited, Ser. A, 4.00%, 4/1/26 Aaa Commonwealth of Massachusetts, General Obligation Limited, Consolidated Loan, Ser. D, 4.00%, 10/1/28 Aa1 Martha’s Vineyard Land Bank, Revenue Bonds, AMBAC Insured, 4.25%, 5/1/36 (2) A- * Massachusetts Bay Transportation Authority, Revenue Assessment Bonds, Ser. A, 4.00%, 7/1/37 Aa1 Massachusetts Development Finance Agency Revenue, Refunding Revenue Bonds, Harvard University, Ser. B-2, 5.25%, 2/1/34 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Harvard University, Ser. A, 5.00%, 12/15/30 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Tufts University, Ser. M, 5.50%, 2/15/27 Aa2 Massachusetts School Building Authority Sales Tax Revenue, Revenue Bonds, Senior Ser. B, 5.00%, 10/15/41 Aa1 Massachusetts State, General Obligation Limited, AMBAC Insured, Consolidated Loan, Ser. C, 5.00%, 8/1/37 (2) Aa1 Town of Nantucket, Massachusetts Municipal Purpose Loan, General Obligation Limited, 4.13%, 2/15/24 Aa2 University of Massachusetts Building Authority Project Revenue, Revenue Bonds, Senior Ser. 1, 5.00%, 11/1/15 Aa2 5 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value MICHIGAN (0.3%) $ Grand Rapids Michigan Water Supply, Revenue Bonds, 5.00%, 1/1/17 Aa2 $ MINNESOTA (0.4%) Osseo Independent School District No. 279, General Obligation Unlimited, Refunding & School Building, Ser. A, AGM Insured, 5.00%, 2/1/15 Aa1 MISSISSIPPI (1.3%) Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 A2 MISSOURI (0.2%) Missouri State Health & Educational Facilities Authority, Heartland Regional Medical Center, Revenue Bonds, 5.00%, 2/15/43 A1 NEBRASKA (0.6%) Central Plains Energy Project, Revenue Bonds, Project No. 3, 5.00%, 9/1/21 A3 University of Nebraska, Lincoln Student, Revenue Bonds, 4.00%, 7/1/33 Aa1 NEVADA (0.3%) City of Henderson, Nevada Refunding, General Obligation Limited, 4.00%, 6/1/31 Aa2 NEW HAMPSHIRE (0.6%) New Hampshire State, General Obligation Unlimited, Ser. B, 4.00%, 2/1/30 Aa1 NEW JERSEY (3.4%) New Jersey Building Authority, Revenue Bonds, Ser. A, 5.00%, 6/15/17 A1 New Jersey Economic Development Authority, Revenue Bonds, 5.00%, 6/15/15 Baa1 New Jersey Higher Education Student Assistance Authority, Revenue Bonds, Ser. 1A, 5.00%, 12/1/18 Aa2 New Jersey Institute of Technology, Revenue Bonds, Ser. A, General Obligation of Institution Insured, 5.00%, 7/1/42 A1 New Jersey State Educational Facilities Authority Revenue, Revenue Bonds, Princeton University, Ser. B, 5.00%, 7/1/35 Aaa New Jersey State Health Care Facilities Financing Authority Revenue, Revenue Bonds, Ser. A, 4.00%, 7/1/26 (3) Baa1 New Jersey State Transportation Trust Fund Authority, Revenue Bonds, Transportation System - Ser. B, 5.00%, 6/15/18 A1 NEW MEXICO (0.7%) New Mexico Finance Authority, State Transportation Revenue, Refunding Revenue Bonds, 5.00%, 6/15/18 Aa1 NEW YORK (7.5%) County of Saratoga, New York Public Improvement Bonds, General Obligation Unlimited, Ser. A, 4.00%, 7/15/21 Aa1 County of Westchester, General Obligation Unlimited, Ser. B, 3.00%, 6/1/21 Aaa Dormitory Authority, Revenue Bonds: Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 Aa3 State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 AAA * 6 The Value Line Tax Exempt Fund, Inc. November 30, 2012 Principal Amount Rating (unaudited) Value $ Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 AAA * $ Metropolitan Transportation Authority, New York, Revenue Bonds, Ser. A, AGM Insured, 5.00%, 11/15/36 Aa3 Metropolitan Transportation Authority, New York Dedicated Tax Fund, Revenue Bonds, Ser. B, 5.00%, 11/15/34 AA * New York State Dormitory Authority, Cornell University Revenue Bonds, Ser. A, 5.00%, 7/1/40 Aa1 New York State Dormitory Authority, State Personal Income Tax Revenue Bonds, General Purpose, Ser. A, 5.00%, 3/15/31 AAA * New York State Dormitory Authority, State Personal Income Tax Revenues General Purpose, Revenue Bonds, Ser. A, 4.50%, 3/15/35 AAA * New York State Environmental Facilities Corp., Revolving Funds Revenue Bonds: Ser. B, 5.00%, 6/15/28 Aaa Ser. C, 4.13%, 6/15/22 Aaa New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 AAA * New York State Urban Development Corp., State Personal Income Tax Revenue: Revenue Bonds, Ser. A, 5.00%, 3/15/16 AAA * Revenue Bonds, Ser. C, 5.00%, 12/15/17 AAA * New York State, General Obligation Unlimited, Ser. A, 3.50%, 2/15/23 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Seventy - First Series, 4.00%, 7/15/38 Aa3 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixty - Sixth Series, General Obligation of Authority Insured, 5.00%, 7/15/33 Aa3 Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 (2) AA * Triborough Bridge & Tunnel Authority: Revenue Bonds, Ser. C, General Obligation of Authority Insured, 5.00%, 11/15/19 Aa3 Revenue Bonds, Subser. D, 5.00%, 11/15/26 A1 Triborough Bridge & Tunnel Authority, Revenue Bonds, FSA-CR AGM-CR MBIA Insured, 5.50%, 11/15/19 Aa3 Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 AA- * NEW YORK CITY (6.7%) Battery Park City Authority, Senior Revenue Bonds, Ser. B, 5.00%, 11/1/34 Aaa City of New York, General Obligation Unlimited, Fiscal 2008, Subser. C-1, AGM Insured, 5.00%, 10/1/24 Aa2 City of New York, General Obligation Unlimited, Fiscal 2010, Ser. F, 5.00%, 8/1/16 Aa2 City of New York, General Obligation Unlimited, Fiscal 2011, Ser. I, Subser. I-1, 5.00%, 8/1/17 Aa2 City of New York, General Obligation Unlimited, Fiscal 2012, Ser. A-1, 5.00%, 8/1/32 Aa2 Housing Development Corp., Revenue Bonds, Ser. D-1-B, 4.20%, 5/1/37 Aa2 Industrial Development Agency, Special Facility Revenue Refunding Bonds, New York Stock Exchange Project, Ser. A, 5.00%, 5/1/29 Aa3 Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds: Ser. C, 4.75%, 6/15/33 Aa1 Ser. DD, 4.50%, 6/15/38 Aa2 Municipal Water Finance Authority, Water and Sewer System Revenue, Second General Resolution Revenue Bonds: Ser. GG-1, 5.00%, 6/15/39 Aa2 Ser. GG-1, 5.25%, 6/15/32 Aa2 7 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value $ New York City Health & Hospital Corp., Revenue Bonds, Health Systems, Ser. A, 5.00%, 2/15/16 Aa3 $ New York City Municipal Water Finance Authority, Water and Sewer Second General Resolution Fiscal 2008, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 Aa2 Transitional Finance Authority Future Tax Secured, Revenue Bonds, Fiscal 2011, Ser. D, 5.00%, 2/1/35 Aa1 Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2007, Ser. S-1, NATL-RE FGIC State Aid Withholding Insured, 5.00%, 7/15/23 Aa3 Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2012, Subser. S-1A, State Aid Withholding Insured, 4.00%, 7/15/21 Aa3 Transitional Finance Authority, Revenue Bonds: Subordinated Future Tax Secured, Ser. A, 5.00%, 5/1/30 Aa1 Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 Aa1 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 Trust for Cultural Resources, Revenue Bonds, Whitney Museum of American Art, 5.25%, 7/1/25 A * NORTH CAROLINA (1.4%) North Carolina Medical Care Commission, Refunding Revenue Bonds, Wakemed, Ser. A, 4.13%, 10/1/38 A1 North Carolina Medical Care Commission, Revenue Bonds, Duke University Health System, Ser. A, 5.00%, 6/1/42 Aa2 Raleigh Durham Airport Authority, Revenue Bonds, Ser. B-1, 5.00%, 11/1/28 Aa3 State of North Carolina Capital Improvement Obligation, Revenue Bonds, Ser. C, 3.50%, 5/1/27 Aa1 OHIO (3.5%) City of Akron, Ohio Community Learning Centers, Refunding Revenue Bonds, Ser. A, 5.00%, 12/1/28 AA+ * Cleveland Department of Public Utilities Division of Water Revenue, Revenue Bonds, Senior Lien Ser. X, 3.63%, 1/1/37 Aa1 Cleveland Ohio Airport System Revenue, Revenue Bonds, Ser. C, Assured GTY Insured, 5.00%, 1/1/22 Aa3 Cleveland-Cuyahoga County Port Authority, Revenue Bonds, The Cleveland Museum Art Project, 5.00%, 10/1/19 AA+ * Columbus Ohio Metropolitan Library Special Obligation, Revenue Bonds, Ser. 1, 5.00%, 12/1/23 (3) Aa2 Ohio State Higher Educational Facility Commission, Refunding Revenue Bonds, Case Western University, Ser. A, 5.00%, 12/1/22 A1 Ohio State Water Development Authority Revenue, Revenue Bonds, Water Pollution Control Loan-C, 5.00%, 12/1/18 Aaa Ohio University, General Receipts, Revenue Bonds, 4.00%, 12/1/17 Aa3 8 The Value Line Tax Exempt Fund, Inc. November 30, 2012 Principal Amount Rating (unaudited) Value OKLAHOMA (0.3%) $ Oklahoma Capital Improvement Authority, Revenue Bonds, 5.00%, 10/1/23 AA * $ OREGON (2.0%) Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 Aa2 Oregon State, General Obligation Unlimited, Refunding Revenue Bonds, Ser. N, 5.00%, 12/1/21 Aa1 PENNSYLVANIA (3.7%) Centennial School District Bucks County, General Obligation Limited, Ser. A, State Aid Withholding Insured, 5.00%, 12/15/34 Aa2 Central Bradford Progress Authority, Guthrie Healthcare System, Revenue Bonds, 5.00%, 12/1/31 AA- * City of Philadelphia Pennsylvania, General Obligation Unlimited, Refunding Bonds, Ser. A, AGM Insured, 5.25%, 12/15/32 Aa3 Delaware Valley Regional Finance Authority, Permanently Fixed Revenue Bonds, AMBAC Insured, 5.50%, 8/1/18 (2) A2 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, 5.00%, 7/1/21 A1 Pittsburgh Public Schools, General Obligation Limited, Ser. B, State Aid Withholding Insured, 4.00%, 9/1/22 A1 York County Pennsylvania, General Obligation Unlimited, 4.75%, 3/1/36 AA * PUERTO RICO (1.8%) Government Development Bank for Puerto Rico, Revenue Bonds, Senior Notes, Ser. B, 5.00%, 12/1/12 Baa1 Puerto Rico Commonwealth Aqueduct & Sewer Authority, Revenue Bonds, Senior Lien: Ser. A, 5.00%, 7/1/17 Baa2 Ser. A, 5.00%, 7/1/33 Baa2 Puerto Rico Electric Power Authority, Revenue Bonds, Ser. SS, NATL-RE Insured, 5.00%, 7/1/14 Baa1 Puerto Rico Electric Power Authority, Revenue Bonds, Ser. TT, 5.00%, 7/1/32 Baa1 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue Bonds, First Subser. C, 5.00%, 8/1/35 A3 9 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value RHODE ISLAND (0.6%) $ Rhode Island State & Providence Plantations, General Obligation Unlimited, Consolidated Capital Development Loan - Ser. C, NATL-RE Insured, 5.00%, 11/15/16 Aa2 $ SOUTH CAROLINA (2.3%) Charleston County South Carolina, Capital Improvement Transportation Sales Tax, General Obligation Unlimited, State Aid Withholding Insured, 4.00%, 11/1/29 Aaa Charleston South Carolina Waterworks & Sewer Revenue, Refunding and Capital Improvement Revenue Bonds, 5.00%, 1/1/35 Aa1 Clemson University South Carolina Athletic Facilities, Refunding Revenue Bonds, 3.00%, 5/1/20 Aa3 South Carolina Jobs-Economic Development Authority, Refunding and Improvement Revenue Bonds, Palmetto Health, 5.75%, 8/1/39 Baa1 South Carolina Jobs-Economic Development Authority, Revenue Bonds, Georgetown Hospital, Ser. B, 3.50%, 2/1/25 A3 TENNESSEE (1.0%) City of Memphis, Tennessee Refunding and General Improvement, General Obligation Unlimited, 5.00%, 5/1/30 Aa2 Metropolitan Government of Nashville & Davidson County Tennessee Electric Revenue, Revenue Bonds, Ser. B, 5.00%, 5/15/23 AA+ * Shelby County Health Educational & Housing Facilities Board, Revenue Bonds, Methodist Le Bonheur Healthcare, 5.00%, 5/1/42 A2 TEXAS (10.9%) Arlington Texas, Special Tax, 5.00%, 8/15/28 A1 City of Austin Texas, Water and Wastewater System Revenue, Refunding Revenue Bonds, 5.00%, 11/15/37 Aa2 Dallas-Fort Worth International Airport Revenue, Refunding Revenue Bonds, Ser. G, 5.00%, 11/1/35 A1 Harris County Texas, Revenue Bonds, Ser. A, NATL-RE Insured, 5.00%, 8/15/16 Aa3 Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A, 5.00%, 8/15/32 Aa3 Hays Texas Consolidated Independent School District, General Obligation Unlimited, Serial CIB, PSF-GTD Insured, 4.50%, 8/15/32 AAA * Laredo Texas Independent School District Public Facility Corp., Lease Revenue Bonds, AMBAC Insured, Ser. C, 5.00%, 8/1/15 (2) A * Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 (1) AAA * Olmos Park Higher Education Facilities Corp., Refunding Revenue Bonds, University of the Incarnate Word, 5.00%, 12/1/23 A3e Southmost Junior College District Texas, General Obligation Limited, NATL-RE Insured, 5.00%, 2/15/25 Baa2 Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured, 5.25%, 8/1/21 (2) A3 Ysleta Texas Independent School District, General Obligation Unlimited, PSF-GTD Insured, 5.00%, 8/15/30 AAA * 10 The Value Line Tax Exempt Fund, Inc. November 30, 2012 Principal
